Name: Commission Regulation (EC) No 1893/98 of 3 September 1998 determining the Member States in which the campaigns to promote the consumption of grape juice may be carried out in respect of the 1997/98 wine year
 Type: Regulation
 Subject Matter: consumption;  beverages and sugar;  marketing;  plant product
 Date Published: nan

 Avis juridique important|31998R1893Commission Regulation (EC) No 1893/98 of 3 September 1998 determining the Member States in which the campaigns to promote the consumption of grape juice may be carried out in respect of the 1997/98 wine year Official Journal L 245 , 04/09/1998 P. 0034 - 0035COMMISSION REGULATION (EC) No 1893/98 of 3 September 1998 determining the Member States in which the campaigns to promote the consumption of grape juice may be carried out in respect of the 1997/98 wine yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1627/98 (2), and in particular Article 46(5) and Article 81 thereof,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4),Whereas Article 1(2) of Commission Regulation (EEC) No 3461/85 of 9 December 1985 on the organization of campaigns to promote the consumption of grape juice (5), as last amended by Regulation (EC) No 1402/97 (6), provides that the Member States in which the campaigns to promote the consumption of grape juice are to be carried out and the total amounts allocated for the financing of the campaigns in each of the said Member States must be determined for each wine year;Whereas Article 4(2) of Commission Regulation (EEC) No 2641/88 of 25 August 1988 laying down detailed rules for the application of the aid scheme for the use of grapes, grape must and concentrated grape must to produce grape juice (7), as last amended by Regulation (EC) No 583/98 (8), fixes the proportion of the aid intended for financing the promotional campaign at 25 %;Whereas Annex VII to Commission Regulation (EC) No 1475/97 of 28 July 1997 fixing the buying-in prices, aids and certain other amounts applicable for the 1997/98 wine year to intervention measures in the wine sector (9) fixes the amount of aid for the 1997/98 wine year;Whereas the amount available for such financing depends on the quantities of products in respect of which aid is granted; whereas the amount available for financing the 1997/98 campaign measure is estimated at ECU 7 000 000;Whereas Member States meeting the conditions for carrying out such promotional campaigns are those where such measures have been carried out in previous wine years;Whereas, in order to ensure better management of the budget funds, it has proved necessary to fix a deadline for the signature and payment of contracts;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 1. For the 1997/98 wine year, campaigns to promote the consumption of grape juice as provided for in Article 1(1) of Regulation (EEC) No 3461/85 shall be carried out in Germany, Austria, France, Spain and the Netherlands.The total amount for financing those campaigns shall be:- ECU 2 200 000 in Germany,- ECU 700 000 in Austria,- ECU 1 800 000 in France,- ECU 1 600 000 in Spain,- ECU 700 000 in the Netherlands.2. Contracts for that campaign shall be signed within nine months at the latest following the date of entry into force of this Regulation. The payment of contracts shall be made three months at the latest after the successful fulfilment of the contracts.3. The amounts referred to in paragraph 1 shall be converted into national currencies using the agricultural conversion rate in force on 1 September 1998.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 210, 28. 7. 1998, p. 8.(3) OJ L 387, 31. 12. 1992, p. 1.(4) OJ L 22, 31. 1. 1995, p. 1.(5) OJ L 332, 10. 12. 1985, p. 22.(6) OJ L 194, 23. 7. 1997, p. 1.(7) OJ L 236, 26. 8. 1988, p. 25.(8) OJ L 77, 14. 3. 1998, p. 14.(9) OJ L 200, 29. 7. 1997, p. 25.